Title: To John Adams from Nathanael Greene, 26 May 1776
From: Greene, Nathanael
To: Adams, John


     
      Sir
      Brookline Long Island May 26th. 1776
     
     The peculiar situation of American affairs renders it necessary to adopt every measure that will engage people in the service. The danger and hardships that those are subject to who engage in the service, more than those who do not, is obvious to every body which has the least Acquaintance with service, tis that which makes it so difficult to recruit. The large force that is coming against America will make it necessary to Augment our forces. If I am to form a Judgment of the success of Recruiting from what is past, the time is too short to raise the Troops and be in readiness to meet the Enemy and as every Argument has been made use off upon the present plan of recruiting to engage people in the service there must be some new motives added to quicken the motions of the recruiting parties.
     From the Approaching danger recruiting will grow more and more difficult. If the Congress was to fix a certain support upon every Officer and Soldier that got maim’d in the service or upon the families of those that were kild it would have as happy an influence towards engageing people in the service and inspire those engagd with as much courage as any measure that can be fixt upon. I think it is nothing more than common Justice neither. It puts those in and out of Army upon a more equal footing than at present. I have not time to add any thing more. Major Frazier now waiting—for this. The desperate game you have got to play and the uncertainty of War may render every measure that will increase the Force and strength of the American Army worthy consideration. When I have more leisure I will presume so much upon your good nature as to write you upon some other matters. Believe me to be with great respect yours
     
      Nathanael Greene
     
    